Title: To Thomas Jefferson from S. C. McMahon, 13 December 1806
From: McMahon, S. C.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Halifax Ct. House, 13th. December 1806
                        
                        May I without Offence take the liberty in the name of a fortunate People who placed a W___n at their head—who succeeded in freeing them from a galling yoke of
                            British tyrany and placed them in a refined garb array’d in the natural genuine charms of self Preservation—but alas—soon began to swell into the morbide land of despotism, particularly from the time of ratifying the British treaty until
                            Providence for the good of us all placed you at the helm of National affairs—At a time when fidelity was wanting and such
                            a want as legal ambition which was begeting aristocracy—and was a subterfuge to the bomb of corruption at a critical time
                            when you wiped off the gloomy mist hung over an innocent People—At a time when you entered a new claim of liberty on the
                            ruin’s of Aristocracy which was then Prevailing. At a time when you discharged unnecessary Military force—At a time when
                            you discharged midnight and Cock-crow created civil Officer’s and established Permanently the liberty of the People—and
                            calmed the Pride Jealousy and ambition of Nation’s—You have Purchased a new territory for little or nothing—you have made
                            Peace with all the savage nation’s which was commiting murder on our frontier brethren—you gave more to tolerations in
                            general—you have encouraged imigration from all Parts of the world which free them from slavery—you have caused the
                            American Militia to be a Good disciplinarian’s as any regular Armies in the universe—you united all the States and their
                            People which People are in one Universal compact of brotherly love—you have encouraged the arts and sciences in all the different branches—you have encouraged the bull work of liberty which is
                            the Paladium of republicanism—which is speaking, writing and the liberty of the Press—you have detested the Alien and
                            Sedition law’s which was an infringement upon the People—and the common laws of the land—You have united the whole world
                            with this quarter of the globe—you have added unrivaled lustre to a young and rising republic—
                        The obligations which your Country owe you for your integrity—general gratitude must have a Place in their
                            minds to be thankful—And pray to the Supreme ruler of events to give you long life and good health and keep you in the
                            same health and same strength of mind to fill that Sacred Office which you add lustre to—is the everlasting Prayer of a
                            resolute People to whom in their name I with the highest consideration I transmit this letter—
                        
                            S C McMahon
                            
                        
                    